KBR 601 Jefferson Street•Houston, Texas 77002-7900 Phone:713.753.4604•Fax 713.753.3310 October 21, 2010 Ms. Cecilia Blye Chief - Office of Global Security Risk United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Ms. Celia Winter FOIA Officer Securities and Exchange Commission Mail Stop 2736 treet, N.E. Washington, D.C. 20549 Withdrawal of Request for FOIA Confidential Treatment Dear Ms. Blye: On behalf of KBR, Inc., I hereby request to withdraw our request for confidential treatment of our responses, dated October 20, 2010, to the inquiries of the Office of Global Security Risk dated September 14, 2010. If you have any questions with respect to this request please contact me at (713)753-4604 or by fax at (713) 753-3310.Thank you for your assistance. Very truly yours, /s/ Jeffrey B. King Jeffrey B. King Vice President, Public Law and Secretary
